OPINION ANDERSON, Justice. At a plea hearing, appellant Juanel Anthony Mikulak pleaded guilty to the offense of knowingly violating a provision of the predatory offender registration statute, Minn. Stat. § 243.166, subd. 5(a) (2016). As part of the factual basis for his guilty plea, Mikulak told the district court that he “now” understood that subdivision 3a of the statute required him to register with law enforcement within 24 hours of entering Renville County. On appeal, Mi-kulak argued that the factual basis for his guilty plea was inadequate because he made statements that negated the mens rea element of the charged offense—specifically, that when he entered Renville County, he believed that he had 1 week to register and that he did not remember the 24-hour reporting requirement. The court of appeals affirmed his conviction, reasoning that “ignorance of the law is no excuse.” Because ignorance of the law is a defense when the charged offense prohibits a knowing violation of a statutory provision, we reverse the court of appeals and remand to the district court for further proceedings consistent with this opinion. FACTS As a result of a 2008 conviction, Mikulak is required to register under the predatory-offender-registration statute, Minn. Stat. § 243.166 (2016). In 2014, he moved in with L.M. at her residence in St. Cloud. Mikulak registered the St. Cloud address as his primary residence. At some point between late September and mid-October, Mikulak left the St., Cloud residence at L.M.’s request. After he left, Mikulak met with a Stearns County .social worker and told her that he was homeless. Mikulak then contacted a friend, D.T., who agreed to pick up Mikulak from St. Cloud, drive him to her home in Renville County, and allow him to stay with her. According to D.T., Mikulak stayed at her home on October 16,17, and 19. During that time, Miku-lak never registered as a predatory offender in Renville County.1  On October 21, Mikulak was arrested and charged under Minn. Stat. § 243.166, subd. 6(a), which makes it a crime to “knowingly violate”’any part of the predatory-offender-registration statute.' Specifically, the State alleged that, Mikulak knowingly violated subdivision 3a, paragraphs (a) and (c), which require a predatory offender who leaves a primary residence without obtaining a new primary residence to register within 24 hours of leaving the primary residence and within 24 hours of entering a new jurisdiction. Mikulak moved to dismiss.'the charge for lack of probable cause. In, response, the State submitted several documents without objection. These documents included an intake summary from the Stearns County social worker, stating that on October 16, Mikulak told her that he had been homeless for a week. They also included a statement from D.T., stating that Mikulak stayed at her residence in Renville County on October 16, 17, and 19. Finally, the State submitted the predatory-offender-registration form that Mikulak signed in 2008 informing him of the 24-hour-regis-tration requirement. The district court denied the motion to dismiss. Two days later, Mikulak pleaded guilty to the offense of knowingly violating a provision of the predatory-offender-registration statute, As part of the factual basis for his guilty píea, Mikulak told the district court that'he did not register as a predatory offender ’in Renville County “because [he] assumed [he] had a week” to do so. When the district court asked whether, after having discussed the case with defense counsel, Mikulak was satisfied that the 7-day registration period did not apply in his case, Mikulak replied, “Yeah, now I am.” Mikulak also agreed that it was “a fair statement” that he had been informed of the 24-hour registration requirement in the past. Nevertheless, he affirmed that “at the time [he] moved down [to, Renville County, he] didn’t-remember that that’s what [he was] told.”' The district court accepted Mikulak’s guilty plea and imposed a presumptive 36-month sentence. Mikulak appealed, arguing that the factual basis for his guilty plea was inadequate because of his statements that negated the mens rea element of the charged offense—specifically, that when he entered Renville County, he believed that he had 1 week to register and did not remember the 24-hour reporting requirement. The court of appeals affirmed, and we granted Miku-lak’s petition for review. ANALYSIS I.  Once a guilty plea has been entered, there is no absolute right to withdraw it. Shorter v. State, 511 N.W.2d 743, 746 (Minn. 1994). But a defendant may withdraw a guilty plea when withdrawal is necessary to correct a manifest injustice. Minn. R. Crim. P. 15.05, subd. 1. A manifest injustice occurs when a plea is not accurate, voluntary, or intelligent. Perkins v. State, 559 N.W.2d 678, 688 (Minn. 1997). The accuracy requirement protects the defendant from pleading guilty to a charge more serious than he could, have been convicted of at trial. State v. Ecker, 524 N.W.2d 712, 716 (Minn. 1994). For a guilty plea to be accurate; a proper factual basis must be established. State v. Theis, 742 N.W.2d 643, 647 (Minn. 2007). Although a plea petition and colloquy may be supplemented by other evidence to establish the .factual basis for a guilty plea, Lussier v. State, 821 N.W.2d 581, 589 (Minn. 2012), a factual basis is inadequate “when the defendant makes statements that negate an essential element of the charged crime because such statements are inconsistent with a plea of guilty,” State v. Iverson, 664 N.W.2d 346, 350 (Minn. 2003).  Mikulak argues that he is entitled to withdraw his guilty plea because the plea’s factual basis was inaccurate. The defendant bears the burden of establishing' the facts that support his claim that the guilty plea is invalid. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). The validity of a guilty plea, however, is a question of law, which we review de novo.2 Barrow v. State, 862 N.W.2d 686, 689 (Minn. 2015).  Here, Mikulak pleaded guilty to Minn. Stat. § 243.166, subd. 5(a), which makes it.a, crime to “knowingly violate[]” the predatory offender registration statute. Although ignorance of the law generally does not excuse criminal liability, we have previously stated that when knowledge of the law is an element of the offense, mistake of law is a defense because it negates the existence of the required mental state. State v. Watkins, 840 N.W.2d 21, 30 (Minn. 2013).  The State’s argument, as the State put it at oral argument, that the phrase “knowingly violates” in Minn. Stat. § 243.166, subd. 5(a), requires only that the defendant “knows or used to know” what the statute requires .is unavailing. The plain text of the statute suggests that the defendant must know that he is violating the statute when the violation occurs. Specifically, “knowingly” is used as an adverb to modify “violates.” Therefore, “knowingly” describes how the defendant must “violate” the statute to be convicted under Minn. Stat. § 243.166, subd. 5(a). Cf. State v. Struzyk, 869 N.W.2d 280, 293 n.1 (Minn. 2015) (Stras, J., concurring) (“By adding the adverb ‘physically’ to the word ‘assaults,’ the statute indicates that the act underlying the assault must be physical in nature.... ”). Accordingly, the knowledge and the violation must occur at the same time. This interpretation conforms to the general rule that the prohibited act and the specified mental state óf a crime must concur. See State v. Eich, 204 Minn. 134, 282 N.W. 810, 814 (1938) (“[T]he prohibited act must concur with the specified intent.”); 1 Charles E. Torcia, Wharton’s Criminal Law, § 27 (15th ed. 1993) (“[A] crime consists in the concurrence of prohibited conduct and a culpable mental state.”). This interpretation is also consistent with Watkins, in which we stated that “[t]he question of whether Watkins knowingly violated the ... statute turns on Watkins’ knowledge that his conduct violated the [court order] at the time of the offense.” 840 N.W.2d at 30 (emphasis added).3 Our analysis in Watkins applies with equal force to the predatory-offender-registration statute.4   Because knowledge of the law at the time of the violation is an element of the offense of knowingly violating a provision of the predatory-offender-registration statute, the court of appeals’ reliance on the principle that ignorance of the law is no excuse was misplaced in this case.5  II.  Having clarified that a predatory offender must know of a requirement to violate Minn. Stat. § 243.166, subd. 5(a), we consider whether the statements that Mikulak made during his plea hearing negated the mens rea element of the charged offense,6 During the hearing, Mikulak told the district court that upon arriving in Renville County, he did not register as a predatory offender because “[he] assumed [he] had a week, [he] didn’t realize [he] had 24 hours.” During further questioning by the district court, Mikulak agreed that it was “a fair statement” that he had been informed of the 24-hour registration requirement in the past. More specifically, Mikulak acknowledged that he had initialed a 2008 reporting form where it stated, “I understand that if I do not have a primary address I must report to the law enforcement authority with jurisdiction in the area where I will be staying within 24 hours of leaving my former primary address” (emphasis omitted) and “I understand that if I move to a new jurisdiction I must report to that law enforcement authority within 24 hours of entering the jurisdiction.” The district court then asked Mikulak: ... Mr. Mikulak I’m looking right now at an example of a registration form, it looks like ... you signed [one] in December of 08 and what it says is that I understand that if I do not have a primary residence I must report to law enforcement authority [in] the jurisdiction [or] area where I will be staying within 24 hours of leaving my former primary residence and you initialed that and you would have resigned [sic] that a number of times, but are you satisfied now after having discussed the case with [defense counsel] that your understanding seven days doesn’t relate to this situation? Mikulak responded, “Yeah, now I am.” Based on the record, we conclude that Mikulak made statements, never withdrawn or corrected, that negated the mens rea element of the charged offense. We view Mikulak’s statement, “Yeah, now I am,” as a response to whether at the time of the plea hearing he understood that he did not have 7 days to register. Such a view is supported by the fact that throughout the plea hearing, Mikulak consistently stated that he did not know that he was required to register within 24 hours of entering Renville County, making statements like “I just don’t remember what I signed” and affirming that “at the time you moved down [to Renville County you] didn’t remember that that’s what you were told.” Because these statements negated the mens rea element of the charged offense, the factual basis fails to satisfy the accuracy requirement. In sum, the court of appeals’ reliance on the principle that ignorance of the law is no excuse was misplaced because knowledge of the law is an element of the offense of knowingly violating a provision of the predatory-offender-registration statute. Moreover, Mikulak’s factual basis fails to satisfy the accuracy requirement for a valid plea because Mikulak made statements that were not withdrawn or corrected and that negated the mens rea element of the charged offense. CONCLUSION For the foregoing reasons, we reverse the decision of the court of appeals and remand to the district court for further proceedings consistent with this opinion. Reversed and remanded. Dissenting, McKeig, J.  . When he arrived in Renville County, Miku-lak visited the Sheriff’s Department to proclaim his nationality in "accordance with his membership in the, Moorish Science Temple of America. However, Mikulak does not claim that this proclamation satisfied the registration requirements of Minn. Stat. § 243.166, subd, 3a, ■   . The State claims that the district court made a factual finding that Mikulak knowingly violated the predatory offender registration statute and that, therefore, we should review ' the validity of the guilty plea under the clearly erroneous standard. Because the district court made no such finding, we reject the State's argument.   . The State attempts to distinguish Watkins because that case involved ⅜ challenge to a jury instruction, rather than one to the validity of a guilty plea. The court of appeals concluded that Watkins was distinguishable because Watkins required the defendant to know the specific conduct prohibited by a court order, rather than the specific conduct prohibited by a statute. State v. Mikulak, No. A15-1701, 2016 WL 5888726, at *3 (Minn. App. Oct. 11, 2016). Even aside from the fact that nothing in Watkins suggests that either distinction matters, the key question presented in both cases is the state of mind of the defendant, not the legal source of the prohibition or the manner in which the legal challenge arises. See Watkins, 840 N.W.2d at 29-30.   . The State also relies on Minn. Stat. § 609.02, subd. 9(2) (2016), which defines "know” as requiring "only that the actor believes that the specified fact exists." But even if this definition were applied, it Would not support the State's position. Section 609.02, subdivision 9, uses the present tense—"believes”—which means that the defendant must have the mental state at the time the offense occurs. And here the "specified fact” that section 609.02, subdivision 9, requires the defendant to believe is that a statutory provision required him to register within 24 hours.   . We agree with the dissent that ignorance of the law is generally not a defense. But as we recognized in Watkins, and now here, knowledge of the law is an element of an offense when the statute's text requires it. The dissent's reliance on Minn. Stat. § 609.02, subd. 9(5), is misplaced because that subdivision is expressly limited to the criminal code. See Minn. Stat. § 609.02, subd. 9(1) ("When criminal intent is an element of a crime in this chapter, such intent is indicated by ... some form of the verbs 'know' or 'believe.' ”). The best that can be said of the federal jurisprudence on which the dissent relies is that it is inconsistent. Bryan and Bailey are clear: the text of a statute controls. Bryan v. United States, 524 U.S. 184, 193, 118 S.Ct. 1939, 141 L.Ed.2d 197 (1998) ("[Ujnless the text of the statute dictates a different result, the term 'knowingly' merely requires proof of knowledge of the facts that constitute the offense." (footnote omitted)); United States v. Bailey, 444 U.S. 394, 408, 100 S.Ct. 624, 62 L.Ed.2d 575 (1980) (upholding juiy instructions requiring knowledge that the underlying criminal conduct was unauthorized); see also Liparota v. United States, 471 U.S. 419, 428-30, 105 S.Ct. 2084, 85 L.Ed.2d 434 (1985) (holding that “knowingly” required that the defendant knew his conduct was unauthorized). In International Minerals the Court held that knowledge of the law was not an element of an offense. United States v. Int’l Minerals & Chem. Corp., 402 U.S. 558, 559, 565, 91 S.Ct. 1697, 29 L.Ed.2d 178 (1971). But that case is inconsistent with the Court’s later cases, Bryan and Bailey, and is distinguishable because of the inherent dangerousness of the regulated activity. Id.   .We need not address Mikulak’s alternative argument that the factual basis was inadequate because it did not establish that he no longer resided at the St. Cloud address. Even assuming without deciding that Mikulak violated the predatory-offender-registration statute by becoming homeless and failing to register within 24 hours of entering Renville County, we conclude that the factual basis was inadequate because it failed to establish that he knowingly did so.